
	
		II
		112th CONGRESS
		1st Session
		S. 1091
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Wicker introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the National Flood Insurance Act of 1968 to
		  include a system for indeterminate loss insurance claims, and for other
		  purposes.
	
	
		1.Table
			 of contentsThe table of
			 contents for this Act is as follows:
			
				Sec. 1. Table of
				contents.
				TITLE I—COASTAL Act
				Sec. 101. Short title.
				Sec. 102. Assessing and modeling named storms over coastal
				lands.
				Sec. 103. Alternative loss allocation system for indeterminate
				claims.
				TITLE II—Flood Insurance Reauthorization
				Sec. 201. Short title.
				Sec. 202. Extensions.
				Sec. 203. Reform of premium rates for newly insured and lapsed
				policies.
				Sec. 204. Premium rate adjustment for current
				policyholders.
				Sec. 205. State chartered financial institutions.
				Sec. 206. Enforcement.
				Sec. 207. Escrow of flood insurance payments.
				Sec. 208. Removal of limitation on State contributions for
				updating flood maps.
				Sec. 209. Notice of flood insurance availability under
				RESPA.
				Sec. 210. Reiteration of FEMA responsibilities under the 2004
				Reform Act.
			
		ICOASTAL
			 Act
			101.Short
			 titleThis title may be cited
			 as the Consumer Option for an
			 Alternative System To Allocate Losses Act of 2011 or the
			 COASTAL Act of
			 2011.
			102.Assessing and
			 modeling named storms over coastal landsSubtitle C of title XII of the Omnibus
			 Public Land Management Act of 2009 (33 U.S.C. 3601 et seq.) (also known as the
			 Integrated Coastal and Ocean Observation System Act of 2009) is
			 amended by adding at the end the following:
				
					12312.Assessing
				and modeling named storms over coastal lands
						(a)DefinitionsIn
				this section:
							(1)Coastal
				watersThe term coastal waters has the meaning given
				the term in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C.
				1453).
							(2)Coastal
				zoneThe term coastal zone—
								(A)means the
				shorelands adjacent to coastal waters; and
								(B)includes lands
				for which States have developed a management program as such term is defined in
				such section 304 (16 U.S.C. 1453).
								(3)Covered
				dataThe term covered data means, with respect to a
				named storm in the coastal zone, empirical data that are—
								(A)collected before,
				during, or after such storm in coastal waters and in the coastal zone;
				and
								(B)necessary to
				determine magnitude and timing of wind speeds, the barometric pressure, river
				flows, the extent, height, and timing of storm surge, topographic and
				bathymetric data, and other measures required to accurately model and assess
				damage from such storm.
								(4)Named
				stormThe term named storm means any organized
				weather system with a defined surface circulation and maximum winds of at least
				39 miles per hour which the National Hurricane Center of the United States
				National Weather Service names as a tropical storm, or a hurricane, that
				threatens any portion of the coastal zone.
							(5)Named Storm
				Event ModelThe term Named Storm Event Model means
				the official meteorological and oceanographic computerized model, developed by
				the Administrator under subsection (b)(1)(A), which utilizes covered data to
				replicate the magnitude, timing, and spatial variations of winds and storm
				surges associated with named storms in the coastal zone.
							(6)ParticipantThe
				term participant means a Federal, State, or private entity that
				chooses to cooperate with the Administrator in carrying out the provisions of
				this section by collecting, contributing, and maintaining covered data.
							(7)Post-event
				assessmentThe term post-event assessment means a
				scientific assessment produced and certified by the Administrator to determine
				the magnitude, timing, and spatial variations of winds and storm surges
				associated with a specific named storm to be used in the loss allocation
				formula established by the Secretary of Homeland Security under section
				1333(b)(2) of the National Flood Insurance Act of 1968 (42 U.S.C.
				4053(b)(2)).
							(8)StateThe
				term State means each of the several States of the United States
				or the District of Columbia.
							(b)Named storm
				event model and post-event assessment
							(1)Establishment
				of Named Storm Event Model
								(A)In
				generalNot later than 540 days after the date of the enactment
				of the COASTAL Act of 2011, the
				Administrator shall develop by regulation and employ a generalized assessment
				model for determining the magnitude and temporal and spatial variations of
				storm surges and wind speeds associated with named storms.
								(B)DesignationThe
				model developed and employed under subparagraph (A) shall be known as the
				Named Storm Event Model.
								(C)AccuracyThe
				Named Storm Event Model shall be designed to generate post-event assessments,
				as provided in paragraph (2), that have a degree of accuracy of not less than
				90 percent for every indeterminate loss for which a post-event assessment is
				utilized.
								(2)Post-event
				assessment
								(A)Identification
				of named storms threatening coastal zoneAfter the establishment
				of the loss allocation formula under section 1333(b)(2) of the National Flood
				Insurance Act of 1968 (42 U.S.C. 4053(b)(2)), the Administrator shall, in
				consultation with the Secretary of Homeland Security, identify named storms
				that may reasonably constitute a threat to any portion of the coastal
				zone.
								(B)Post-event
				assessment requiredUpon identification of a named storm under
				subparagraph (A), the Administrator shall develop a post-event assessment for
				such named storm using the Named Storm Event Model and covered data collected
				for such named storm pursuant to the protocol established under subsection
				(c)(1).
								(C)Submittal of
				post-event assessmentNot later than 90 days after an
				identification of a named storm is made under subparagraph (A), the
				Administrator shall submit to the Secretary of Homeland Security the post-event
				assessment developed for such storm under subparagraph (B).
								(3)AccuracyThe
				Administrator shall ensure, to the greatest extent practicable, that each
				post-event assessment developed under paragraph (2) has a degree of accuracy of
				not less than 90 percent.
							(4)CertificationFor
				each post-event assessment, the Administrator shall—
								(A)certify the
				degree of accuracy for such assessment, including specific reference to any
				segments or geographic areas for which the assessment is less than 90 percent
				accurate; and
								(B)report such
				certification to the Secretary of Homeland Security for the purposes of
				settling indeterminate loss claims under section 3(c)(1) of the
				COASTAL Act of 2011.
								(5)Finality of
				determinationsA certification of, or determination not to
				certify, the degree of accuracy of a post-event assessment under this
				subsection by the Administrator shall be final and shall not be subject to
				judicial review.
							(6)AvailabilityThe
				Administrator shall make available to the public the Named Storm Event Model
				and any post-event assessment developed under this subsection.
							(c)Establishment
				of a protocol for post-Event assessment
							(1)In
				generalNot later than 540 days after the date of the enactment
				of the COASTAL Act of 2011, the
				Administrator shall establish a protocol, based on the plan submitted under
				subsection (d)(3), to collect and assemble all covered data required by the
				Administrator to produce post-event assessments required by subsection (b),
				including assembling data collected by participants and stored in the database
				established under subsection (f) and from such other sources as the
				Administrator considers appropriate.
							(2)Acquisition of
				sensors and structuresIf the Administrator is unable to use a
				public or private asset to obtain covered data as part of the protocol
				established under paragraph (1), the Administrator may acquire such sensors and
				structures for the placement of sensors as may be necessary to obtain such
				data.
							(3)Use of Federal
				assetsIf the protocol requires placement of a sensor to develop
				assessments pursuant to subsection (b), the Administrator shall, to the extent
				practicable, use Federal assets for the placement of such sensors.
							(4)Use of acquired
				structures
								(A)In
				generalIf the Administrator acquires a structure for the
				placement of a sensor for purposes of such protocol, the Administrator shall to
				the extent practical permit other public and private entities to place sensors
				on such structure to collect—
									(i)meteorological
				data;
									(ii)national
				security-related data;
									(iii)navigation-related
				data;
									(iv)hydrographic
				data; or
									(v)such other data
				as the Administrator considers appropriate.
									(B)Receipt of
				considerationThe Administrator may receive consideration for the
				placement of a sensor on a structure under subparagraph (A).
								(C)In-kind
				considerationConsideration received under subparagraph (B) may
				be received in-kind.
								(D)Use of
				considerationTo the extent practicable, consideration received
				under subparagraph (B) shall be used for the maintenance of sensors used to
				collect covered data.
								(5)Coordinated
				deployments and data collection practicesThe Administrator
				shall, in consultation with the Office of the Federal Coordinator for
				Meteorology, coordinate the deployment of sensors as part of the protocol
				established under paragraph (1) and related data collection carried out by
				Federal, State, academic, and private entities who choose to cooperate with the
				Administrator in carrying out this subsection.
							(6)Priority
				acquisition and deploymentThe Administrator shall give priority
				in the acquisition for and deployment of sensors under the protocol required by
				paragraph (1) to areas of the coastal zone that have the highest risk of being
				harmed by named storms.
							(d)Assessment of
				systems and efforts To collect covered data
							(1)Identification
				of systems and efforts to collect covered dataNot later than 180
				days after the date of the enactment of the COASTAL Act of 2011, the Administrator
				shall, in consultation with the Office of the Federal Coordinator for
				Meteorology—
								(A)carry out a
				survey to identify all Federal and State efforts and systems that are capable
				of collecting covered data; and
								(B)work with private
				and academic sector entities to identify domestic private and academic systems
				that are capable of collecting covered data.
								(2)Identification
				of gapsThe Administrator shall, in consultation with the Office
				of the Federal Coordinator for Meteorology and individuals and entities
				consulted under subsection (e)(3), assess the systems identified under
				paragraph (1) and identify which systems meet the needs of the National Oceanic
				and Atmospheric Administration for the collection of covered data, including
				with respect to the accuracy requirement for post-event assessment under
				subsection (b)(3).
							(3)PlanNot
				later than 270 days after the date of the enactment of the
				COASTAL Act of 2011, the
				Administrator shall, in consultation with the Office of the Federal Coordinator
				for Meteorology, submit to Congress a plan for the collection of covered data
				necessary to develop the Named Storm Event Model and post-event assessment
				required by subsection (b) that addresses any gaps identified in paragraph
				(2).
							(e)Coordination of
				covered data collection and maintenance by participants
							(1)In
				generalThe Administrator shall, in consultation with the Office
				of the Federal Coordinator for Meteorology, coordinate the collection and
				maintenance of covered data by participants under this section—
								(A)to streamline the
				process of collecting covered data in accordance with the protocol established
				under subsection (c)(1); and
								(B)to maintain
				transparency of such process and the database established under subsection
				(f).
								(2)Sharing
				informationThe Administrator shall establish a process for
				sharing among participants information relevant to collecting and using covered
				data for—
								(A)academic
				research;
								(B)private sector
				use;
								(C)public outreach;
				and
								(D)such other
				purposes as the Administrator considers appropriate.
								(3)ConsultationIn
				carrying out paragraphs (1) and (2), the Administrator shall consult with the
				following:
								(A)The Commanding
				General of the United States Army Corps of Engineers.
								(B)The Administrator
				of the Federal Emergency Management Agency.
								(C)The Commandant of
				the Coast Guard.
								(D)The Director of
				the United States Geological Survey.
								(E)The Office of the
				Federal Coordinator for Meteorology.
								(F)The Director of
				the National Science Foundation.
								(G)The Administrator
				of the National Aeronautics and Space Administration.
								(H)Such public,
				private, and academic sector entities as the Administrator considers
				appropriate for purposes of carrying out the provisions of this section.
								(f)Establishment
				of Coastal Wind and Water Event Database
							(1)In
				generalNot later than 365 days after the date of the enactment
				of the COASTAL Act of 2011, the
				Administrator shall establish a database for the collection and compilation of
				covered data—
								(A)to support the
				protocol established under subsection (c)(1); and
								(B)for the purposes
				listed in subsection (e)(2).
								(2)DesignationThe
				database established under paragraph (1) shall be known as the Coastal
				Wind and Water Event Database.
							(g)Comptroller
				general studyNot later than 365 days after the date of the
				enactment of the COASTAL Act of
				2011, the Comptroller General of the United States shall—
							(1)complete an audit
				of Federal efforts to collect covered data, which audit shall—
								(A)examine
				duplicated Federal efforts to collect covered data; and
								(B)determine the
				cost effectiveness of such efforts; and
								(2)submit to the
				Committee on Commerce, Science, and Transportation of the Senate and the
				Committee on Science, Space, and Technology of the House of Representatives a
				report on the findings of the Comptroller General with respect to the audit
				completed under paragraph
				(1).
							.
			103.Alternative
			 loss allocation system for indeterminate claimsSection 1333 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4053) is amended—
				(a)by striking The insurance
			 companies and inserting (a)
			 In general.—The
			 insurance companies; and
				(b)by adding at the
			 end the following:
					
						(b)Alternative
				loss allocation system for indeterminate claims
							(1)DefinitionsIn
				this subsection:
								(A)Indeterminate
				loss
									(i)In
				generalThe term indeterminate loss means, as
				determined by an insurance claims adjuster, a loss resulting from physical
				damage to or loss of property related thereto located in any State arising from
				the combined perils of flood and wind associated with a named storm.
									(ii)RequirementsAn
				insurance claims adjuster shall only determine that a loss is an indeterminate
				loss if the claims adjuster determines that—
										(I)no material
				remnant of physical buildings or man-made structures remain except building
				foundations for the specific property for which the indeterminate claim is
				made; and
										(II)there is
				insufficient or no tangible evidence created, yielded, or otherwise left behind
				as a result of the named storm.
										(iii)Resolution of
				disputes regarding indeterminate loss determinationsFor any
				determination of, or determination not to qualify, a loss as an indeterminate
				loss by an insurance claims adjuster, or any dispute between a policyholder and
				an insurance claims adjuster regarding such a determination, or any dispute
				between insurance claims adjusters regarding such a determination, the
				policyholder or insurer may, not later than 30 days after receiving notice of
				such determination, file an appeal with the arbitration panel established under
				paragraph (6).
									(iv)Civil
				penaltyIn carrying out any determination relating to an
				indeterminate loss, any insurance claims adjuster that knowingly and willfully
				makes a false or inaccurate determination shall be subject to a civil penalty
				in an amount not to exceed $10,000.
									(B)Named
				stormThe term named storm has the meaning given the
				term in section 12312(a) of the Omnibus Public Land Management Act of
				2009.
								(C)PropertyThe
				term property means real or personal property that is insured
				under a standard insurance policy for loss or damage to structure and
				contents.
								(D)SecretaryThe
				term Secretary means the Secretary of Homeland Security.
								(E)Standard
				insurance policyThe term standard insurance policy
				means any insurance policy that covers loss or damage to an insured structure
				or contents resulting from wind peril (including a State wind pool), water
				peril (including insurance provided under this title and private insurance that
				covers water peril), or both wind and water perils.
								(F)State wind
				poolThe term State wind pool means an entity
				sponsored, run, or controlled by a State for the purposes of selling wind
				insurance in a standard insurance policy.
								(G)Under
				SecretaryThe term Under Secretary means the Under
				Secretary for Oceans and Atmosphere.
								(2)Establishment
				of loss allocation formula
								(A)In
				generalNot later than 180 days after the establishment of the
				protocol established in subsection (c)(1) of section 12312 of the Omnibus
				Public Land Management Act of 2009, the Secretary shall, in consultation with
				the Under Secretary, establish by rule a system for allocating losses
				among—
									(i)any insurer
				(including a State wind pool) that insures losses due to wind peril, or both
				wind and water peril; and
									(ii)any insurer
				(including the Federal Emergency Management Agency and NFIP Direct) issuing a
				standard insurance policy that insures losses due to water peril for properties
				that may also be insured against losses caused by wind peril through another
				insurer, solely with respect to the amount of losses due to flood insured under
				this title.
									(B)Use of
				post-event assessmentThe loss allocation system established
				under subparagraph (A) shall—
									(i)incorporate data
				available from the Coastal Wind and Water Event Database established under
				subsection (f) of section 12312 of the Omnibus Public Land Management Act of
				2009; and
									(ii)for each
				indeterminate loss, utilize the post-event assessment developed under
				subsection (b)(2) of such section 12312, to allocate water damage (flood or
				storm surge), associated with a named storm, and wind damage associated with
				the same named storm if the Under Secretary certifies such post-event
				assessment as having a degree of accuracy of not less than 90 percent in
				connection with the specific indeterminate loss for which such assessment is
				utilized.
									(C)Application of
				post-event assessmentIn applying the post-event assessment
				developed under subsection (b)(2) of section 12312 of the Omnibus Public Land
				Management Act of 2009 in accordance with subparagraph (B), the Secretary shall
				develop a standard formula to determine the loss allocation for a specific
				property. Such formula shall consider—
									(i)relevant data
				provided on the FEMA Elevation Certificate for each indeterminate loss
				determined under this subsection;
									(ii)any sufficient
				and credible evidence, approved by the Secretary, of the pre-event condition of
				a specific property, including the findings of any policyholder or insurance
				claims adjuster in connection with the indeterminate loss to that specific
				property; and
									(iii)other measures
				required to determine and allocate, by mathematical formula, property damage
				caused by wind and property damage caused by water associated with the same
				named storm.
									(D)ConsultationIn
				carrying out subparagraph (A), the Secretary shall consult with the
				following:
									(i)The Director of
				the National Institute of Standards and Technology.
									(ii)Such public,
				private, and academic sector entities as the Secretary considers appropriate
				for purposes of carrying out provisions of such paragraph.
									(E)RequirementEach
				consideration and measure the Secretary determines necessary to carry out the
				requirements of subparagraph (A), pursuant to subparagraph (C), shall be
				provided for on the National Flood Insurance Program Elevation Certificate, or
				maintained otherwise on record if approved by the Secretary, for any properties
				that qualify for the alternative loss allocation for indeterminate losses under
				this subsection.
								(F)Administrative
				procedureThe loss allocation system established under
				subparagraph (A) shall be promulgated by rule in accordance with section 553 of
				title 5, United States Code.
								(3)Allocation of
				indeterminate claimsFor each indeterminate loss—
								(A)any insurer
				(including the Federal Emergency Management Agency and NFIP Direct) issuing a
				standard insurance policy that insures losses due to water peril for properties
				that may also be insured against losses caused by wind peril through another
				insurer, solely with respect to the amount of losses due to flood insured under
				this title, shall allocate payments to policyholders in accordance with the
				method or methods established by the Secretary pursuant to paragraph
				(2)(A);
								(B)any insurer
				required to allocate losses due to flood under subparagraph (A) that also
				insures losses due to wind peril under a standard insurance policy shall, with
				respect to any property for which it issues both flood and wind coverage,
				allocate payments to policyholders for losses due to wind peril in accordance
				with the method or methods established by the Secretary pursuant to paragraph
				2(A);
								(C)any insurer that
				utilizes the services of insurance agents who—
									(i)work exclusively
				or predominately for that insurer, and
									(ii)service flood
				insurance business directly through the National Flood Insurance Program
				Servicing Agent,
									shall
				allocate payments to policyholders that purchase flood coverage through such
				agents in accordance with the method or methods established by the Secretary
				pursuant to paragraph (2)(A);(D)all other
				insurers may elect to allocate losses to policyholders in accordance with the
				system established by the Secretary pursuant to paragraph (2)(A) if—
									(i)such election is
				made by an insurer prior to the time of purchase or renewal of the applicable
				policy by the policy holder; and
									(ii)the policyholder
				is given notice of such election by the insurer; and
									(E)the amount of any
				claim settled by any insurer of a standard insurance policy with regard to an
				allocation of payments made pursuant to subparagraphs (A), (B), (C), or (D)
				shall be final and not subject to judicial review.
								(4)Appeal of loss
				allocation determination
								(A)In
				generalIf a policyholder or an insurer of a standard insurance
				policy participating in the loss allocation system established under paragraph
				(2) is unsatisfied with the allocation of losses made pursuant to subparagraphs
				(A), (B), (C), or (D) of paragraph (3), due to sufficient and credible evidence
				not considered in such allocation of losses, the policyholder or insurer may,
				not later than 30 days after receiving notice of such allocation, file an
				appeal with the arbitration panel established under paragraph (6).
								(B)LimitationAn
				appeal filed under subparagraph (A) may only be filed with respect to the
				amount of any claim determined pursuant to this subsection, and no appeal shall
				be heard or accepted with respect to the validity, efficacy, applicability, or
				use of the loss allocation formula established under paragraph (2).
								(5)Loss allocation
				and payment of policyholder claims prior to determination
								(A)Good faith
				allocationsNothing in this subsection shall be construed to
				prohibit an insurer (including a State wind pool) from—
									(i)allocating losses
				in good faith with respect to a specific property prior to the determination of
				the indeterminate loss allocation for such property under this
				subsection;
									(ii)paying
				policyholder claims for losses to such property based on the good faith
				allocation under clause (i), provided that such payment does not exceed the
				lowest coverage limit amount for a loss under the standard insurance policy of
				the policyholder; and
									(iii)immediately
				after the determination of the indeterminate loss allocation for such property
				under this subsection reconciling amounts paid to the policyholder to conform
				with such indeterminate loss allocation determination.
									(B)Settlement of
				claims not determined to be indeterminate losses
									(i)In
				generalIf a claim with respect to a specific property is settled
				by an insurer (including a State wind pool or an insurer of a standard
				insurance policy) pursuant to subparagraph (A), and it is later determined the
				specific property does not qualify for the loss allocation formula pursuant to
				this subsection, the insurer and the Secretary shall work in good faith to
				settle the claim.
									(ii)Resolution of
				disputesIf during the process of settling a claim under clause
				(i) there arises a dispute between any of the parties involved in that claim,
				any such party may file an action to have such dispute settled by the
				arbitration panel established under paragraph (6).
									(6)Arbitration
				panel
								(A)EstablishmentThe
				Administrator of the Federal Emergency Management Agency shall establish an
				arbitration panel to efficiently and clearly resolve—
									(i)appeals relating
				to the loss allocation system for resolving indeterminate claims established
				under this subsection; and
									(ii)any other
				actions brought to the panel pursuant to this subsection.
									(B)MembershipThe
				arbitration panel established under subparagraph (A) shall be comprised of 5
				members.
								(C)Administrative
				law expertise requiredAt least 1 member of the arbitration panel
				established under subparagraph (A) shall have expertise in administrative
				law.
								(D)No FEMA
				employeesNo member of the arbitration panel established under
				subparagraph (A) may be a current employee of the Federal Emergency Management
				Agency.
								(E)IndependenceEach
				member of the arbitration panel established under subparagraph (A) shall be
				independent and neutral.
								(7)Opt-outAfter
				the date of enactment of this subsection, and only after the occurrence of a
				named storm, if there is mutual agreement between an insurer and its insured
				policyholder, such parties may elect to opt out of the requirements of this
				subsection, provided that the document or form used to represent such agreement
				is approved in advance by the Secretary.
							(8)Opt-inNothing
				in this subsection shall be construed to prevent or prohibit an insurer
				(including a State wind pool or an insurer of a standard insurance policy) from
				allocating all losses associated with a named storm pursuant to the
				requirements of this subsection.
							(9)Rule of
				constructionNothing in this subsection shall be construed to
				negate, set aside, or void any policy limit, including any loss limitation, set
				forth in a standard insurance policy (including such policies covering wind and
				water, State wind pool, and any insurance policy provided in accordance with
				this title).
							(10)ApplicabilityParagraph
				(3) shall apply with respect to named storms that occur after the establishment
				of the indeterminate loss allocation formula pursuant to paragraph
				(2).
							.
				IIFlood Insurance
			 Reauthorization
			201.Short
			 titleThis title may be cited
			 as the Flood Insurance Reauthorization Act of 2011.
			202.Extensions
				(a)Extension of
			 programSection 1319 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking
			 September 30, 2011 and inserting September 30,
			 2016.
				(b)Extension of
			 financingSection 1309(a) of
			 such Act (42 U.S.C. 4016(a)) is amended by striking September 30,
			 2011 and inserting September 30, 2016.
				203.Reform of
			 premium rates for newly insured and lapsed policies
				(a)In
			 generalSection 1307 of the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4014) is amended by adding at
			 the end the following:
					
						(g)No extension of
				subsidy to new policies or lapsed policiesThe Director shall not
				provide flood insurance to prospective insureds at rates less than those
				estimated under subsection (a)(1), as required by paragraph (2) of that
				subsection, for—
							(1)any property not
				insured by the flood insurance program as of the date of enactment of the Flood
				Insurance Reauthorization Act of 2011; and
							(2)any policy under
				the flood insurance program that has lapsed in coverage, as a result of the
				deliberate choice of the holder of such
				policy.
							.
				(b)Effective
			 dateThe amendment made by paragraph (1) shall become effective
			 90 days after the date of the enactment of this title.
				204.Premium rate
			 adjustment for current policyholdersSection 1308 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the
			 following:
				
					(g)Premium
				adjustment To reflect current risk of floodNotwithstanding subsection (f), and upon
				completion of the updating of any flood insurance rate map under this Act or
				the Flood Disaster Protection Act of 1973, any property located in an area that
				is participating in the national flood insurance program shall have the risk
				premium rate charged for flood insurance on such property adjusted to
				accurately reflect the current risk of flood to such property, subject to any
				other provision of this Act. Any increase in the risk premium rate charged for
				flood insurance on any property that is covered by a flood insurance policy on
				the date of completion of such updating or remapping that is a result of such
				updating or remapping shall be phased in over a 5-year period at the rate of 20
				percent per
				year.
					.
			205.State
			 chartered financial institutionsSection 1305(c) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4012(c)) is amended—
				(1)in paragraph (1), by striking ;
			 and and inserting a semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)given
				satisfactory assurance that by December 31, 2012, lending institutions
				chartered by a State, and not insured by the Federal Deposit Insurance
				Corporation or by the National Credit Union Share Insurance Fund administered
				by the National Credit Union Administration, shall be subject to regulations by
				that State that are consistent with the requirements of section 102 of the
				Flood Disaster Protection Act of 1973 (42 U.S.C.
				4012a).
						.
				206.EnforcementSection 102(f)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(f)(5)) is amended—
				(1)in the first sentence, by striking
			 $350 and inserting $2,000; and
				(2)by striking the
			 second sentence.
				207.Escrow of
			 flood insurance payments
				(a)In
			 generalSection 102(d) of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(d)) is amended—
					(1)by amending paragraph (1) to read as
			 follows:
						
							(1)Regulated
				lending institutions
								(A)Federal
				entities responsible for lending regulationsEach Federal entity
				for lending regulation (after consultation and coordination with the Federal
				Financial Institutions Examination Council) shall, by regulation, direct that
				any premiums and fees for flood insurance under the National Flood Insurance
				Act of 1968, on any property for which a loan has been made for acquisition or
				construction purposes, shall be paid to the mortgage lender, with the same
				frequency as payments on the loan are made, for the duration of the loan. Upon
				receipt of any premiums or fees, the lender shall deposit such premiums and
				fees in an escrow account on behalf of the borrower. Upon receipt of a notice
				from the Director or the provider of the flood insurance that insurance
				premiums are due, the remaining balance of an escrow account shall be paid to
				the provider of the flood insurance.
								(B)State entities
				responsible for lending regulationsIn order to continue to
				participate in the flood insurance program, each State shall direct that its
				entity or agency with primary responsibility for the supervision of lending
				institutions in that State require that premiums and fees for flood insurance
				under the National Flood Insurance Act of 1968, on any property for which a
				loan has been made for acquisition or construction purposes shall be paid to
				the mortgage lender, with the same frequency as payments on the loan are made,
				for the duration of the loan. Upon receipt of any premiums or fees, the lender
				shall deposit such premiums and fees in an escrow account on behalf of the
				borrower. Upon receipt of a notice from such State entity or agency, the
				Director, or the provider of the flood insurance that insurance premiums are
				due, the remaining balance of an escrow account shall be paid to the provider
				of the flood insurance.
								;
				and
					(2)by adding at the
			 end the following:
						
							(6)Notice upon
				loan terminationUpon final payment of the mortgage, a regulated
				lending institution shall provide notice to the policyholder that insurance
				coverage may cease with such final payment. The regulated lending institution
				shall also provide direction as to how the homeowner may continue flood
				insurance coverage after the life of the
				loan.
							.
					(b)ApplicabilityThe
			 amendment made by subsection (a)(1) shall apply to any mortgage outstanding or
			 entered into on or after the expiration of the 2-year period beginning on the
			 date of enactment of this title.
				208.Removal of
			 limitation on State contributions for updating flood mapsSection 1360(f)(2) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4101(f)(2)) is amended by striking ,
			 but which may not exceed 50 percent of the cost of carrying out the requested
			 revision or update.
			209.Notice of
			 flood insurance availability under RESPASection 5(b) of the Real Estate Settlement
			 Procedures Act of 1974 (12 U.S.C. 2604(b)), as amended by section 1450 of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 11–203;
			 124 Stat. 2174), is amended by inserting the following after paragraph
			 (13):
				
					(14)An explanation
				of flood insurance and the availability of flood insurance under the National
				Flood Insurance Program, whether or not the real estate is located in an area
				having special flood
				hazards.
					.
			210.Reiteration of
			 FEMA responsibilities under the 2004 Reform Act
				(a)Minimum
			 training and education requirementsThe Administrator of the
			 Federal Emergency Management Agency shall continue to work with the insurance
			 industry, State insurance regulators, and other interested parties to implement
			 the minimum training and education standards for all insurance agents who sell
			 flood insurance policies, as such standards were determined by the
			 Administrator in the notice published in the Federal Register on September 1,
			 2005 (70 Fed. Reg. 52117), pursuant to section 207 of the
			 Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (42 U.S.C. 4011
			 note).
				(b)Report on the
			 overall implementation of the Reform Act of 2004Not later than 3
			 months after the date of the enactment of this title, the Administrator of the
			 Federal Emergency Management Agency shall submit a report to Congress—
					(1)describing the
			 implementation of each provision of the Bunning-Bereuter-Blumenauer Flood
			 Insurance Reform Act of 2004 (Public Law 108–264; 118 Stat. 712);
					(2)identifying each
			 regulation, order, notice, and other material issued by the Administrator in
			 implementing each provision of that Act;
					(3)explaining any
			 statutory or implied deadlines that have not been met; and
					(4)providing an
			 estimate of when the requirements of such missed deadlines will be
			 fulfilled.
					
